Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
Attention is called by the State's Attorney with this court to the fact that the recognizance in this case is fatally defective. The only recognizance found in this record is one which appears as of the same date as the overruling of appellant's motion for new trial, but said recognizance is in form only as an appearance bond, and is not at all in conformity with the statutory requirements for a recognizance upon appeal after conviction. It is possible that the clerk of the trial court in the preparation of this transcript copied the *Page 273 
wrong recognizance, and it is also possible that the recognizance for appeal was made in the wrong form. There being no sufficient recognizance, the appeal will be dismissed, but the appellant will be given fifteen days from the date of this dismissal within which to prepare and file with the clerk of this court a sufficient recognizance.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.